EXHIBIT 32.1CERTIFICATION PURSUANT TOSECTION -OXLEY ACT OF 2002The undersigned, Neil Reithinger, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the quarterly report on Form 10-Q of Intellisense Solutions Inc. for the period ended September 30, 2016 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Intellisense Solutions Inc. Date: November 11, 2016By:/s/ Neil Reithinger Neil ReithingerPresident & Chief Executive Officer(Principal Executive Officer)
